Case: 15-11198   Date Filed: 01/09/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11198
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:14-cr-00075-PGB-DAB-4



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


JOHANNS TEJEDA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 9, 2017)

Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-11198        Date Filed: 01/09/2017       Page: 2 of 4


       Johanns Tejeda appeals his 120-month total sentence, the statutory

mandatory minimum, after pleading guilty to conspiracy to distribute and possess

with intent to distribute 50 grams or more of methamphetamine and aiding and

abetting the possession with intent to distribute 50 grams or more of

methamphetamine. See 21 U.S.C. §§ 841(a), (b)(1)(A)(viii), 846; 18 U.S.C. § 2.

He argues on appeal the district court abused its discretion when it denied his

motion to continue his sentencing hearing so he could complete the disclosure

requirement for safety-valve relief. See 18 U.S.C. § 3553(f); U.S.S.G. § 5C1.2(a).

Upon review,1 we affirm the district court’s denial of his motion to continue.

                                       I. DISCUSSION

       Tejeda has the burden to demonstrate that the denial was an abuse of

discretion and that it “produced specific, substantial prejudice.” Edouard, 485
F.3d at 1350. “In determining whether the denial of a motion for continuance was

proper, we must decide the matter in light of the circumstances presented, focusing

upon the reasons for the continuance offered to the trial court when the request was

denied.” Id. (quotation omitted). “If the district court finds that the factual

circumstances warrant a continuance, then it may”—but is not required to—

“continue the sentencing hearing to give the defendant more time to fully debrief



       1
         “We review a district court’s denial of a motion to continue sentencing for abuse of
discretion.” United States v. Edouard, 485 F.3d 1324, 1350 (11th Cir. 2007).
                                                2
              Case: 15-11198     Date Filed: 01/09/2017    Page: 3 of 4


and give a formal safety-valve statement.” United States v. Garcia, 405 F.3d 1260,

1275 (11th Cir. 2005).

      Tejeda has failed to meet his burden to show the district court abused its

discretion in denying his motion to continue his sentencing hearing. Tejeda was

not diligent in providing the testimony necessary to complete the proffer for safety-

valve relief. See United States v. Milkintas, 470 F.3d 1339, 1345–46 (11th Cir.

2006) (“[The Government] is under no obligation to solicit information from

defendants who seek to satisfy the 18 U.S.C. § 3553(f)(5) and U.S.S.G.

§ 5C1.2(a)(5) requirement to provide information.”). As the district court noted,

Tejeda had months between his guilty plea and the sentencing hearing to provide

the Government with all relevant information at his disposal, which he could have

done by written proffer, obviating any alleged scheduling conflicts. See United

States v. Milkintas, 470 F.3d 1339, 1345–46 & n.4 (11th Cir. 2006)

(acknowledging that a defendant may make a proffer for safety-valve relief in

writing). Tejeda’s counsel ultimately admitted this failure stemmed from Tejeda’s

“concerns about what to tell [the Government] about other people and other

things.” In addition, Tejeda did not establish he could have made the proffer in a

reasonable time had the court granted the continuance.

      Tejeda has also failed to meet his burden to show that he suffered specific,

substantial prejudice because of the denial. It is true that safety-valve relief, when


                                           3
              Case: 15-11198      Date Filed: 01/09/2017   Page: 4 of 4


applicable, is mandatory. United States v. Quirante, 486 F.3d 1273, 1275 (11th

Cir. 2007). However, though Tejeda argues that not receiving safety-valve relief at

sentencing substantially prejudiced him by denying him the chance to avoid the

statutory-minimum sentence, he has not explained why he did not pursue

substantial-assistance relief after sentencing, which could have provided the same

benefit. See 18 U.S.C. § 3553(e); U.S.S.G. § 5K1.1; Fed. R. Crim. P. 35(b).

Indeed, both the court and the Government indicated at the sentencing hearing their

willingness to cooperate in the event Tejeda elected to pursue this alternative.

                                 II. CONCLUSION

      Tejeda has demonstrated neither that the district court abused its discretion

in denying his motion to continue his sentencing hearing, nor that he suffered

specific, substantial prejudice because of the denial. Accordingly, we affirm the

district court’s denial of his motion to continue.

      AFFIRMED.




                                           4